People v Peterson (2017 NY Slip Op 03066)





People v Peterson


2017 NY Slip Op 03066


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Gische, Kahn, JJ.


3786 2423/13

[*1]The People of the State of New York, Respondent, 
vDapree Peterson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Alexandra Ferlise of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jessica Olive of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Bonnie Wittner, J.), rendered August 26 2015,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: APRIL 20, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.